Title: To John Adams from Charles Francis Adams, 12 March 1826
From: Adams, Charles Francis
To: Adams, John


				
					Dear Grandfather.
					Washington City. March. 12th. 1826.
				
				The past week has brought us summer weather and makes the city look as green as it is wont, in the month of May. This appearance is the more strange to us, as we do not associate easily with it the idea of Congress. But as we are to have a session here until June this season there will be abundant time to become reconciled to this state of things. Politics are now much the order of the day as people begin to get tired of parties and dinners, the established routine during the winter. And also as some of the fashionables propose to take flight shortly for the North. Here and there however we meet the world at a ball once a week or so even now, merely to ask how “the world wags,” stare in each other’s faces and talk the News, if news there be.But we have been quite in a state of agitation in consequence of the first effort of Mr Edward Everett. On Thursday he delivered a speech against the proposed amendment and in fact against any change whatever of the Constitution—touching the election of President. At the commencement of it, he broached a doctrine so wild in it’s first appearance that every body thought he would fail. This however vanished as he proceeded to qualify his first positions but nevertheless he did not command more than a respectful degree of attention for the first hour; After this he gradually warmed, fixed the attention of all and for two hours he displayed a degree of eloquence which has seldom of late years been heard in that house. At least so the members say. You will no doubt see his speech in a few days. It contains some strange positions but it is unquestionably a very argumentative and eloquent effort, and has fixed his character as an orator in the house of Representatives.Massachusetts has again come up with on the political wheel as one of her Sons is at the head of the Government and he is supported by two others who are undoubtedly the most eloquent men in the Legislative branch of the Government. The Virginians themselves confess it though with regret.Mr Randolph has not been idle in the Senate. He has talked every body out of patience and still interested every body. People go to hear him, because they like sarcasm and extravagance united with eccentricity. But his influence is less than a cipher. He is unquestionably the most extraordinary genius that ever palmed himself off upon a credulous nation for a great man.But perhaps I am expressing opinions too boldly or too irreverently. Mr R. since he has never been able to give respect to others, certainly has not by his conduct entitled himself to expect it from others.We have nothing else in our city which would interest you. I am anxious to hear from Quincy as the last letters brought accounts of your having been unwell. Hoping that by this time You will have recovered your usual healthI remain Your dutiful / and affectionate Grandson—
				
					Charles Francis Adams.
				
				
			